Citation Nr: 0808122	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-25 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bilateral pes planus, and, if so, whether 
service connection is warranted.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a back disability 
claimed as secondary to service-connected pes planus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
RO in St. Louis, Missouri, which reopened a claim for service 
connection for bilateral pes planus and denied service 
connection for pes planus, hearing loss, tinnitus and a back 
disability, including as secondary to pes planus.  

The RO received evidence relating to the veteran's feet in 
August 2005, following the final adjudication of the pes 
planus claim.  This evidence related to an arthritis claim of 
the right foot and ankle, not pes planus.  As such, the Board 
concludes a Supplemental Statement of the Case was not 
warranted and the issue need not be remanded for one.  See 
38 C.F.R. § 19.31 (2007).

Regardless of the RO's decision to reopen the pes planus 
claim, the Board is nevertheless required to address the 
issue of reopening to determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial); Wakeford 
v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with 
its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).




FINDINGS OF FACT

1.  An unappealed RO rating decision dated in June 1995, of 
which the veteran was notified in June 1995, denied the 
veteran's claim of entitlement to service connection for 
bilateral pes planus.

2.  Additional evidence received since the June 1995 rating 
decision is neither cumulative nor redundant, and raises the 
possibility of substantiating the veteran's claim for service 
connection for bilateral pes planus.

3.  The veteran's pes planus was noted on his entrance to 
service physical examination report and there is no evidence 
to show aggravation or progression of the disability during 
service.

4.  The veteran's tinnitus did not manifest during service or 
within one year of service and is not at least as likely as 
not related to inservice acoustic exposure.

5.  The veteran's tinnitus did not manifest during service 
and is not at least as likely as not related to inservice 
acoustic exposure.

6.  The veteran's back disability was not incurred in or 
aggravated by service and is not secondary to a service 
connected disability.


CONCLUSIONS OF LAW

1.  The June 1995 rating decision, denying the claim of 
service connection for bilateral pes planus, is final.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).

2.  New and material evidence has been submitted for the 
claim of entitlement to service connection for bilateral pes 
planus; the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

3.  The veteran's bilateral pes planus was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2007).

4.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by active service nor may it be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

5.  The veteran's tinnitus was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

6.  The veteran's back disability was not incurred in or 
aggravated by active service, nor is it the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

As to the petition to reopen the claim for service connection 
for bilateral pes planus, that petition has been granted, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA on that claim is moot.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in April 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The April 2004 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The veteran was afforded August 2004 medical examinations to 
obtain an opinion as to whether his pes planus, hearing loss 
or tinnitus disabilities can be directly attributed to 
service.  The Board has concluded that the evidence does not 
show aggravation of the veteran's pes planus during service, 
as will be discussed.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  Additional examination on the pes planus 
claim is not warranted.  Further examination or opinion is 
not needed on the hearing loss or tinnitus claims because, at 
a minimum, the preponderance of the medical evidence is that 
the claimed conditions are not at least as likely as not 
associated with the veteran's military service.  This is 
discussed in more detail below.

The Board concludes an examination is not needed on the back 
disability claim because the evidence does not show that the 
veteran incurred a back disability inservice.  The veteran 
does not contend that his back disability is directly related 
to service.  He contends that the disability is related to 
his pes planus, which, as will be discussed, is not service 
connected.  There is no reasonable possibility that a medical 
opinion would aid in substantiating the veteran's claim since 
it could not provide evidence of a past event and he was 
provided an examination on his pes planus claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material Evidence

The veteran brought a prior claim for service connection for 
bilateral pes planus in December 1994.  That claim was denied 
in a June 1995 rating decision, which found the claim not to 
be well grounded for lack of evidence of a current disability 
and lack of inservice treatment for the condition.  The 
veteran did not initiate an appeal.  The June 1995 rating 
decision is final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decisionmakers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

During the prior claim, the evidence of record consisted of 
the veteran's service medical records and private treatment 
from St. Mary's Hospital and a statement from a Dr. Parrish.  
Neither the treatment records from St. Mary's Hospital nor 
the statement from Dr. Parrish discussed whether the veteran 
had a current disability of the feet.  Furthermore, while pes 
planus was noted at entry to service, there were no further 
references, either complaints or treatment, during service.  
Accordingly, the RO denied the claim as not well grounded.  
In order to reopen the claim, the veteran must submit new 
evidence either of a current disability or inservice 
treatment.  See 38 C.F.R. § 3.156, supra.  

The veteran has submitted current private treatment records 
showing that he currently has bilateral pes planus.  In 
addition, an August 2004 VA examination report shows that he 
has pes planus.  As this evidence is new to the record and 
addresses one of the grounds for the prior final denial, the 
Board finds that there is a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that 
new and material evidence has been submitted; the petition to 
reopen the claim for service connection for bilateral pes 
planus is granted.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

III. Service Connection

The veteran has claimed bilateral pes planus, bilateral 
hearing loss, tinnitus and a back disability as a result of 
service or service-connected disabilities.  The Board will 
address each in turn.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

a. Bilateral Pes Planus

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2007).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  38 
U.S.C.A. § 1111 (West 2002).  Where there is "clear and 
unmistakable" evidence that the injury or disease claimed 
pre-existed service, the presumption does not attach, and the 
issue becomes whether the disease or injury was aggravated 
during service.  Id.

The veteran entered service in February 1966.  At his 
February 1966 entrance to service physical examination, the 
examiner noted second degree pes planus.  Thus, the veteran's 
disorder was noted at entrance to service and the presumption 
of soundness does not attach.  The veteran shall be 
considered to have had bilateral pes planus prior to service.

Since a bilateral foot disorder was shown prior to service 
and was noted on entry, as discussed above, the veteran 
cannot bring a claim for service connection for causation of 
that disorder, but he may bring a claim for service-connected 
aggravation of that disorder.  Wagner v. Principi, 370 F. 3d 
1089 (Fed. Cir. 2004).  In that case, 38 U.S.C.A. § 1153 
applies and the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  In 
this case, the veteran has not carried his burden of showing 
his bilateral pes planus was aggravated by service.  

Pes planus, flatfoot, is a static foot deformity.  As such, 
"it is essential to make an initial distinction between 
bilateral flatfoot as a congenital or as an acquired 
condition.  The congenital condition, with depression of the 
arch, but no evidence of abnormal callosities, areas of 
pressure, strain or demonstrable tenderness, is a congenital 
abnormality which is not compensable or pensionable."  
38 C.F.R. § 4.57 (2007).  

The veteran had no treatment for pes planus during service.  
The veteran was treated in April 1966 when he injured his 
right foot and ankle falling.  The veteran received an x-ray 
showing no damage to the bone.  The Board recognizes that the 
x-ray was focused on the ankle, but such an x-ray presumably 
would have encompassed the entire foot.  The veteran had no 
treatment for, and there is no mention of, pes planus.  The 
veteran's pes planus was not noted at separation in January 
1969.  There is no indication that the veteran's condition 
was aggravated during service.  

The veteran's pes planus showed no progression during 
service.  His entry examination notes the condition, but he 
was still found to be fit for service.  A Physical Profile 
Serial or as it is more commonly known, PUHLES, was also 
performed.  The veteran received a 2 in the category of Lower 
Extremities.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992) (Observing that the "PUHLES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
fitness for retention in the military service.).  He was 
considered qualified for duty.

The veteran was sent for an August 2004 VA examination.  The 
examiner indicated that the veteran was suffering pain in 
both feet as a result of the duties of service.  The Board, 
however, does not accept this conclusion.  On examination, 
the veteran's feet were nontender, and there is no indication 
of callosities, areas of pressure or strain.  The veteran 
indicated that his feet were not tender because he had rested 
them for three days.

Despite inservice treatment directly related to his feet, the 
veteran's service medical records show no indication that his 
pes planus was problematic.  There is no evidence to show any 
sort of progression at all.  He completed his service without 
further treatment.  The Board recognizes that the veteran can 
report foot pain during service, after all, he entered with a 
bilateral foot disorder.  Such complaints are not, without 
more, an indication of progression.  The veteran's statements 
regarding his after service employment indicate that he 
worked a manual labor job between 1969 and 1980, until his 
feet bothered him too much to continue in 1980.  There is 
ample time for the condition to have progressed then, but, 
again, there is no evidence.  As discussed above, the 
evidence of aggravation must have some aggravation shown 
based on the evidence prior to, during and after service.  
See Falzone, supra.  There is no evidence to show aggravation 
during service, none directly prior and none directly after 
service.  In reference to the criteria of 38 C.F.R. § 4.57, 
the veteran had no callosities, areas of pressure, strain or 
tenderness during service.  See 38 C.F.R. § 4.57, supra.  The 
Board finds that there is no evidence to show an aggravation 
or progression of the disability during service.  The Board 
concludes that service connection for aggravation of a pre-
existing condition is not warranted.  See 38 C.F.R. § 3.306, 
supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



b. Bilateral Hearing Loss and Tinnitus

The veteran contends that he has hearing loss and tinnitus as 
a result of in service noise exposure.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to claims for service connection for hearing 
loss, the Court has held that the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined 
that 38 C.F.R. § 3.385, discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

On the authorized audiological evaluation in August 2004, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
50
75
LEFT
10
10
30
55
60

Speech audiometry revealed speech recognition ability of 92 
percent in both ears.  Puretone thresholds averaged to 32 dB 
in the right ear and 33 dB in the left.  The veteran clearly 
meets the disability requirement of 38 C.F.R. § 3.385.  The 
veteran was also diagnosed with tinnitus at that time.

Following the conclusion of the veteran's inservice noise 
exposure, he was given an audiological examination during his 
January 1969 separation from service physical examination.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
Not 
tested
5
LEFT
0
0
0
Not 
tested
0

This evidence indicates that there was no hearing disability 
at separation from service.  The veteran's ears were found to 
be normal on examination.  There is no indication of 
tinnitus.  The veteran's remaining service medical records 
similarly do not show any complaints of hearing difficulty or 
tinnitus although the Board does note some elevated readings 
in the left ear on enlistment examination in February 1966.  
In this regard, VA audiometric readings prior to June 30, 
1966, and service department audiometric readings prior to 
October 31, 1967, must be converted from American Standards 
Association (ASA) units to International Standard 
Organization (ISO) units.  As converted, the audiological 
evaluation in February 1966 showed puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
Not 
tested
5
LEFT
20
10
25
Not 
tested
40

However, the Board finds that the veteran did not have either 
a hearing loss disability or tinnitus at separation as 
demonstrated above.  

The veteran has not stated that he had either condition at 
separation.  His claim, Notice of Disagreement and 
Substantive Appeal all contend that he had his first acoustic 
exposure during service which resulted in the disabilities.  
The veteran contends that his hearing loss and tinnitus are 
the result of noise exposure during service, relying on his 
service personnel records.  The veteran's DD 214 does show 
that he was a flight operator during service.  The Board 
concedes that noise exposure is consistent with duty as a 
flight operator.  

The veteran was sent for an August 2004 audiological 
examination to obtain a medical opinion as to whether or not 
the veteran's hearing loss and tinnitus were related to his 
inservice acoustic exposure.  Following the examination and 
questioning of the veteran, the examiner indicated that the 
veteran's tinnitus began in the early 1970's.  The veteran's 
postservice employment was as a railroad switchman, with 
significant levels of noise exposure.  He denied recreational 
noise exposure.  The examiner reviewed the veteran's service 
medical records and concluded that his tinnitus and hearing 
loss were not at least as likely as not related to his 
inservice noise exposure.  The examiner did acknowledge an 
abnormal hearing loss pattern, but indicated that it did not 
alter the opinion.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
opinion is outweighed by the August 2004 examination report 
opinion.  The Board finds that the preponderance of the 
evidence is against a relationship between inservice noise 
exposure and the veteran's hearing loss and tinnitus.  
Service connection on a direct basis is not warranted.  See 
Hickson, supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic diseases of the nervous 
system, which includes sensorineural hearing loss, becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  The record does not reflect a 
compensable hearing loss disability within one year of 
service.  Indeed, there are no records from the initial 
postservice year.  As such, the veteran cannot benefit from 
application of the presumption.  Id.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims for bilateral 
hearing loss and tinnitus on direct and presumptive bases.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

c. Back Disability

The veteran contends that his current back disability is 
secondary to his bilateral pes planus, which he contends 
should be service connected.  The Board concludes that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2007).  The Court of Appeals for Veterans Claims 
has construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.

As noted above, his pes planus is not service connected.  As 
such, entitlement to service connection on a secondary basis 
is precluded as a matter of law.  See Allen.  To give the 
veteran every possible consideration, the Board has also 
considered direct service connection.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran has been diagnosed with degenerative disc disease 
of his lower spine.  A November 2003 MRI showed disc bulges 
and protrusions at the L3-L4, L4-L5, and L5-S1 levels.  A 
current disability is established.  

The evidence does not, however, point to causation or 
aggravation by service.  In January 1967, the veteran 
requested a bed board because his bed was sagging and he had 
some soreness in his back.  He denied previous injury or back 
trouble.  The board was given to him.  There is no further 
indication of any back complaints.  His January 1969 
separation from service physical examination report found his 
spine to be normal and he had no complaints at the time.  
There is no evidence to show that the veteran's back 
disability developed until many years after service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  The veteran himself contends that 
his back disability is the result of his pes planus and not 
service.  The Board finds that the preponderance of the 
evidence is against inservice incurrence of a back 
disability.  As such, the claim must fail on a direct basis.  
See Hickson, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The petition to reopen the claim for service connection for 
bilateral pes planus is granted.

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a back disability 
claimed as secondary to service-connected bilateral pes 
planus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


